FILE COPY




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                       April 12, 2022

                                    No. 04-21-00565-CR

                           John Anthony SCHARRINGHAUSEN,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 226th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020CR2612
                         Honorable Velia J. Meza, Judge Presiding


                                       ORDER
       On April 11, 2022, court reporter Herminia Torres filed a notification of late record
requesting an extension of time to complete the reporter’s record. The request is GRANTED.
Ms. Torres is ORDERED to file the reporter’s record with this court no later than May 2, 2022.



                                                   _________________________________
                                                   Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of April, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court